DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takechi (U.S. Patent Application Publication no. US2016/02119853A1).

With respect to claim 1, Takechi discloses a torque limiting device (10; as shown in figures 7A, 7B, 8) for a fishing reel 100 that limits torque between a first rotating member 31 disposed so as to be rotatable relative to a reel body and a second rotating member 34 disposed so as to be rotatable about an axis of rotation of the first rotating member on an outer peripheral side of the first rotating member, the torque limiting device comprising: an engagement recess 53, 53a, 53b disposed on an inner circumferential surface of the second rotating member; an engagement member 51, 51a, 51b having a head portion 51a configured to engage the engagement recess and that is disposed on the first rotating member so as to be capable of advancing toward (via spring 52) or retreating from the second rotating member; and a biasing member 52 configured to bias the engagement member toward the second rotating member, the head portion of the engagement member having a straight part (head portion 51a has a semi-spherical portion that engages locking recess 53; below the semi-spherical portion are straight portions that extend linearly toward the axis of rotation of 31 and 34) at a distal end that extends linearly in a direction of the axis of rotation of the first rotating member part (head portion 51a has a semi-spherical portion that engages locking recess 53; below the semi-spherical portion are straight portions that extend linearly toward the axis of rotation of 31 and 34).

With respect to claim 2, Takechi discloses the torque limiting device for a fishing reel according to claim 1, wherein at least the head portion of the engagement member is made of resin (para. [0047], line 8).

With respect to claim 4, Takechi discloses a fishing reel, comprising: the reel body; the first rotating member 31 disposed so as to be rotatable relative to the reel body; the second rotating member 34 disposed so as to be rotatable about the axis of rotation of the first rotating member on the outer peripheral side of the first rotating member; and the torque limiting device 10 according to claim 1 configured to limit torque between the first rotating member and the second rotating member (paras. [0057]-[0058]).

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a pair of inclined portions extending outwardly in the direction of the axis of rotation of the first rotating member as the pair approaches the straight part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan and Haraguchi disclose torque limiting devices for use with fishing reels. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/